DETAILED ACTION
The instant action is in response to application filed 17 Jan 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
Page 1, lines 6-8, it would be helpful if one would specify ground fault current interrupters as well.
Page 1, line 25, specifying a configurable reset mode or other advantages would be helpful to one of ordinary skill of the art.
The second paragraph of the summary is a run on sentence and therefore not proper grammar.  Applicant is cordially reminded that they are only limited to one period in the claims.
Page 2, line 19- page 3, line 11 are also run on sentences.
Page 3, line 14 through line 27 is a run on sentence as well.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Priority
Applicant has claimed priority to (4) foreign applications: CN202020017820.2, CN202010009758.7, CN202020082370.5, and CN202010040892.3.  Presently, the office has electronic copies of CN2020100408923, CN2020200178202, CN2020100097587, and CN2020200823705.  It is likely that this is a typographical error regarding the last digit, but it is formally requested that applicant verify that the correct foreign applications are included in the record.
Receipt is acknowledged of a certified copy of foreign applications listed above, however the present application does not properly claim priority to the submitted foreign application. If 
If the application being examined is an original application filed under 35 U.S.C. 111(a) (other than a design application), the claim for priority must be presented during the pendency of the application, and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. See 37 CFR 1.55(d)(1). If the application being examined is a national stage application under 35 U.S.C. 371, the claim for priority must be made within the time limit set forth in the PCT and Regulations under the PCT. See 37 CFR 1.55(d)(2). Any claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) not presented within the time period set forth in 37 CFR 1.55 is considered to have been waived. If a claim for foreign priority is presented after the time period set forth in 37 CFR 1.55, the claim may be accepted if the claim properly identifies the prior foreign application and is accompanied by a grantable petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority and the petition fee.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Li (US 2017/0222425).
As to claim 1,  Li discloses a leakage current protection device with automatic reset after power outage and resumption (¶25 “the leakage current detection device can be automatically energized after the device is connected to the power source, without having to manual depressed the reset switch.”), comprising: power lines having an input end (Fig. 2, Line L/N) and an output end (Fig. 2, Load L/N); a switch module (Fig. 2, SW1) coupled on the power lines, configured to electrically connect or disconnect the input end and the output end; a power supply module (Fig. 2, item 1) coupled to the input end, configured to generate a working power; a leakage current detection module (Fig. 2, item 4)coupled to the power lines on the output side, configured to detect whether a leakage current is present on the power lines on the output side and to generate a leakage current signal when a leakage current is detected (¶40 “The leakage current detection unit 4 is used to detect a leakage current on the power lines. When the leakage current is greater than a threshold leakage current value, it drives a switch to disconnect the power or performs self-testing.”); a drive control module (3) coupled to the leakage current detection module and the switch module, configured to drive the switch module in response to the leakage current signal received from the leakage current detection module to electrically disconnect the input end and the output end (¶39 “The selection trigger unit 3 is used to select a leakage current detection mode or a self-testing mode. When the leakage current signal is a self-testing signal, it causes the leakage current detection unit to 
As to claim 2, Li discloses wherein the power supply module is configured to supply a working power (item 2 couples item 3 to item 1) to the drive control module.
As to claim 3, Li discloses wherein the drive control module includes: a relay coil (Fig. 2, relay) coupled to the reset module, configured to control the switch module; a drive control circuit coupled (D15) to the relay coil and the leakage current detection module, configured to control a current (broadly interpreted the diode controls the direction of a current on the output of the relay, as well as acting as a clamp.  The amount of current changes based on U5) through the relay coil based on the received leakage current signal; and a manual reset switch (Fig. 2, item Reset) coupled to the drive control circuit, configured to reset the drive control circuit after the leakage current signal is received.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2017/0222425) in view of Ostrovsky (US 2010/0295568).

.Li does not disclose configured to periodically generate a self-test pulse signal that simulates the leakage current to test whether the leakage current detection module has a fault, and to generate a self-test fault signal when the leakage current detection module has a fault;
Ostrovsky teaches configured to periodically generate a self-test pulse signal that simulates the leakage current to test whether the leakage current detection module has a fault, and to generate a self-test fault signal when the leakage current detection module has a fault (¶28 “In addition, in at least one embodiment, there is a microcontroller 201 which can be used to implement a self test on fault circuit interrupter 19…The purpose of a self test is to implement automatic periodic checks of the components of fault circuit interrupter 19 and in the event of a failed self test, to trigger the solenoid, disconnecting power, and/or indicate the fault states.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of LI to use periodic self checks as disclosed in Ostrovsky to provide advance notice that a component is not working properly.  
Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2017/0222425) in view of Armstrong (US 2020/0041567).
As to claim 8, Li discloses a leakage current protection device with manual reset (Fig.2, reset button)  after power outage and resumption, comprising: power lines having an input end and an output end (L/N, line/load); a switch module (Fig. 2, SW1) coupled on the power lines, configured to electrically connect or disconnect the input end and the output end; a power supply module (Fig. 2, item 1) coupled to the input end, configured to generate a working power; 
Li does not disclose configured to automatically generate the trip signal when power is resumed at the input end after a power outage,
	Armstrong teaches configured to automatically generate the trip signal when power is resumed at the input end after a power outage (¶62 “Referring to FIG. 4, a plot of the various waveforms 56 applied to the various controller pins while performing the self-test for a ground fault is illustrated. As illustrated by FIG. 4, the ground fault self-test occurs at one second after power up.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of LI to use self checks after faults as disclosed in Armstrong to verify that the fault did not damage any circuitry.  
	As to claim 9, Li in view of Armstrong discloses wherein the drive control module includes: a relay coil coupled to the reset module, configured to control the switch module; a drive control circuit coupled to the relay coil and the leakage current detection module, configured to control the relay coil based on the received leakage current signal or the trip signal; and a manual reset switch coupled to the drive control circuit, configured to reset the .
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2017/0222425) in view of Armstrong (US 2020/0041567) and Ostrovsky (US 2010/0295568).
	As to claim 17, Li in view of Armstrong teaches further comprising a self-testing module coupled to the input end and the leakage current detection modulewherein the drive control circuit of the drive control module is further coupled to the self- testing module and configured to control the relay coil based on the self-test fault signal received from the self-testing module (See claim 7 above).
	Li in view of Armstrong does not disclose , configured to periodically generate a self-test pulse signal that simulates the leakage current to test whether the leakage current detection module has a fault, and to generate a self-test fault signal when the leakage current detection module has a fault.
	Ostrovestky teaches , configured to periodically generate a self-test pulse signal that simulates the leakage current to test whether the leakage current detection module has a fault, and to generate a self-test fault signal when the leakage current detection module has a fault (See claim 7 above);
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use self checks after faults as disclosed in Armstrong to verify that the fault did not damage any circuitry.  
Allowable Subject Matter
Claims 4-6, 10-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 112(a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

As to claim 5, the prior art fails to disclose: “wherein the reset module includes: a first capacitor coupled between the power supply module and ground; a first resistor and a second resistor coupled in series to form a voltage divider circuit, wherein the voltage divider circuit is coupled in parallel to the first capacitor; and a first transistor having a current path coupled in series with the relay coil and a control electrode coupled to the voltage divider circuit; wherein the power supply module is configured to charge the first capacitor when power is resumed at the input end, wherein the voltage divider circuit triggers the first transistor to become conductive based on a charged voltage of the first capacitor, and wherein when the first transistor is conductive, a current flows through the relay coil and the relay coil controls the switch module to electrically connect the input end and the output end.” in combination with the additionally claimed features, as are claimed by the Applicant.
As to claim 10, the prior art fails to disclose " wherein the drive control circuit includes: a second transistor having a current path coupled in parallel with the reset switch, and having a control electrode coupled to the leakage current detection module and the reset module to receive the leakage current signal and the trip signal; wherein the second transistor is configured to become conductive in response to receiving the leakage current signal or the trip signal at its control electrode, and configured to become non-conductive in response to the reset switch being closed, and wherein the current path of the second transistor is coupled in 
As to claim 12, the prior art fails to disclose " wherein the reset module includes: a third resistor and a fourth resistor coupled to the input end; a fifth resistor and a second capacitor couple in parallel with each other and then coupled in series with the third resistor; a fourth transistor having a current path coupled in series with the fourth resistor and a control electrode coupled to a node between the third resistor and the fifth resistor; and a second diode coupled from a node between the fourth resistor and the fourth transistor to the drive control circuit, wherein the fourth resistor and the second diode generate the trip signal when power is resumed at the input end after a power outage.” in combination with the additionally claimed features, as are claimed by the Applicant.
As to claim 16, the prior art fails to disclose " further comprising another reset module, including: a first capacitor coupled between the power supply module and ground; a first resistor and a second resistor coupled in series to form a voltage divider circuit, wherein the voltage divider circuit is coupled in parallel to the first capacitor; and a first transistor having a current path coupled in series with the relay coil and a control electrode coupled to the voltage divider circuit; wherein the power supply module is configured to charge the first capacitor when power is resumed at the input end, wherein the voltage divider circuit triggers the first transistor to become conductive based on a charged voltage of the first capacitor, and wherein when the first transistor is conductive, a current flows through the relay coil, and the relay coil controls the switch module to electrically connect the input end and the output end.” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2018/0261993 by Kurniawan discloses a breaker with and without a manual reset.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/PETER M NOVAK/Primary Examiner, Art Unit 2839